DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1. The information disclosure statement filed June 15, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the first cited Non-patent literature document titled “International Application No. PCT/US2020/014536 International Search Report and Written Opinion, mailed May 12, 2020” was not submitted by the applicant. A search report and written opinion for Application No. PCT/US2020/014549 was instead submitted. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “708” in Figure 4-2 has been used to designate both Reference Drug-Specific Trained Pattern Matching Sub-networks and Sparse Patient Drug-Specific Trained Pattern Matching Sub-networks.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3. The disclosure is objected to because of the following informalities:
In Paragraph [0005], [0106] line 1, “three dimensional” should read “three-dimensional”
Paragraph [0005], line 9, “genomewide” should read “genome wide” or “genome-wide”
Paragraph [0018], line 2, “genomewide” should read “genome wide” or “genome-wide”
In Paragraph [0035], line 2, “biologal” should read “biological”
In Paragraph [0070], line 2, “set of” should read “sets of” 
In Paragraph [0095], line 2, “superenhancer” should “super-enhancer”
In Paragraph [0106], line 5, “genomewide” should read “genome wide” or “genome-wide”
In Paragraph [0120], line 3, “genomewide” should read “genome wide” or “genome-wide”
In Paragraph [0125] line 22, “phosphotase” should read “phosphatase”
In Paragraph [0146], lines 4 and 6, “superenhancer” should “super-enhancer”
On page 57, Table 2A, part 1, description “superenhancer” should “super-enhancer”
On page 74, Table 2A, part 2, description “superenhancer” should “super-enhancer”
On page 77, Table 2A, part 3, description “superenhancer” should “super-enhancer”
On page 83, Table 2B, part 1, description “superenhancer” should “super-enhancer”
On page 102, Table 2B, part 2, description “superenhancer” should “super-enhancer”
Appropriate correction is required.

Claim Objections
4. Claims 2, 8, 9, 16, and 17 are objected to because of the following informalities:
In claim 2, line 12, “pharmacognemoic” should read “pharmacogenomic”
In claim 8, line 20, “phosphotase” should read “phosphatase”
In claim 9, line 9, “pharmacognemoic” should read “pharmacogenomic”
In claim 16, line 20, “phosphotase” should read “phosphatase”
In claim 17, line 20, “phosphotase” should read “phosphatase”
In claims 8 and 16 some genes such as GRIA1, GRIA4, GRIN1, GRIN2B, DLG4, EEF2K, MYO6, ROBO2, and SHANK2 are repeated multiple times within the possible list of genes
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation of “cause the NMDAR antagonist or partial antagonist, GLRB modulator, or AMPAR agonist to be administered to the patient” in line 26. This limitation fails to particularly point out and distinctly claim the subject matter the inventors regard as their invention because it is unclear how the computing device is causing the NMDAR antagonist or partial antagonist, GLRB agonist, or AMPAR agonist to be administered to the patient. 

Claim 2 recites the limitation of the pharmacogenomic representation in line 12. There is insufficient antecedent basis for this limitation in the claim because there has been no mention of just a pharmacogenomic representation. This ambiguity would be corrected by substituting pharmacogenomic representation with “pharmacogenomic network representation”.

Claim 5 recites the limitation of “cause the NMDAR antagonist or partial antagonist, GLRB modulator, or AMPAR agonist to be administered to the patient” in line 5. This limitation fails to particularly point out and distinctly claim the subject matter the inventors regard as their invention because it is unclear how the computing device is causing the NMDAR antagonist or partial antagonist, GLRB agonist, or AMPAR agonist to be administered to the patient.

Claims 3, 4 and 6-8 are indefinite insofar as they depend on claim 1.

Claim Rejections - 35 USC § 101
7. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea of mental steps, mathematic concepts, or a natural law without significantly more. 

9. Regarding claims 1-8:
The claims recite a machine; however, they also recite an abstract idea of mental processes and possibly a human subject as the patient is assumed to be a human. “Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection” (MPEP 2106.04).
Abstract ideas include mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/judging and organizing information (MPEP 2106.04(a)(2)). Laws of nature or natural phenomena include naturally occurring principles/relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP 2106(b)).
Mental processes recited in claim 1 include:
“determine the pharmacogenomic network representation for a drug gene set”
“compare the pharmacogenomic network representation for the drug gene set”
“determine to administer the NMDAR antagonist or partial antagonist, GLRB modulator, or AMPAR agonist”
Therefore, the claim recites elements that individually and combination, constitute a judicial exception.
Claim 1 does recite these abstract ideas being performed by a computing device. The claims do not describe any specific computational steps by which the computing device performs or carries out the judicial exception nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrating that abstract idea into a practical application (see MPEP 2106.05(f)).
Additional elements also recited in claim 1: 
“obtain a biological sample of a patient”
Analyze the biological sample using one or more of: targeted single nucleotide polymorphisms (SNP) genotyping, RNA sequencing, and chromatin conformation capture based on the differential activation and repression of topologically associating domains (TADs) in the patient indicative of drug efficacy and adverse drug events;
“cause the NMDAR antagonist or partial antagonist, GLRB modulator, or AMPAR agonist to be administered to the patient”
Which are data gathering steps, additional elements that do not contribute anything beyond the judicial exception, or require a human. 
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims. To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception. The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception (MPEP 2106.04(d)(2)). Additionally, the requirement of a patient suggests that a human is required for the limitations of this claim in order to administer a medication. A human being cannot be patented.
	Dependent claims 2-8 have also been analyzed. These dependent claims are directed to additional computer limitations, data gathering steps, and further abstract limitations. The additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception. Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application. Finally, additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception.
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.

10. Regarding claims 9-19:
The claims recite a process; however, they also recite an abstract idea of mental processes and possibly a human subject as the patient is assumed to be a human. “Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection” (MPEP 2106.04).
Abstract ideas include mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/judging and organizing information (MPEP 2106.04(a)(2)). Laws of nature or natural phenomena include naturally occurring principles/relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP 2106(b)).
Mental processes recited in claim 9 include:
“determine the pharmacogenomic network representation for a drug gene set”
“compare the pharmacogenomic network representation for the drug gene set”
“determine to administer the NMDAR antagonist or partial antagonist, GLRB modulator, or AMPAR agonist”
Therefore, the claim recites elements that individually and combination, constitute a judicial exception.
Additional elements also recited in claim 9: 
“obtain a biological sample of a patient”
Analyze the biological sample using one or more of: targeted single nucleotide polymorphisms (SNP) genotyping, RNA sequencing, and chromatin conformation capture based on the differential activation and repression of topologically associating domains (TADs) in the patient indicative of drug efficacy and adverse drug events;
“administering the NMDAR antagonist or partial antagonist, GLRB modulator, or AMPAR agonist to be administered to the patient”
Which are data gathering steps, additional elements that do not contribute anything beyond the judicial exception, or require a human. 
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims. To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception. The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception (MPEP 2106.04(d)(2)). Additionally, the requirement of a patient suggests that a human is required for the limitations of this claim in order to administer a medication. A human being cannot be patented.
	Dependent claims 10-19 have also been analyzed. These dependent claims are directed to  additional data gathering steps, and further abstract limitations. Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application. Finally, additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception.
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.

Claim Rejections - 35 USC § 102
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. Claims 1, 5, 8, 9, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2014/0274764 A1, published September 18, 2014).

The claims are directed at a method for treating a patient suffering from neuropsychiatric, neurological, or analgesia/pain disorders by analyzing a sample from the patient to determine if the genotype of the patient allows for drug efficacy and minimizes adverse drug events. The method further comprises comparing the patient genotype to the drug pharmacogenomic network and then choosing between and NMDA receptor antagonist or partial antagonist, a GLRB modulator, or AMPA receptor agonist to administer to the patient.

Zhu et al. teaches a method and assays to predict the response of an individual to a psychiatric treatment and a method to improve treatment of a disorder. 

Regarding claim 1, Zhu et al. teaches a computing device for determining a drug or drugs to administer to a patient suffering from a neuropsychiatric, neurological, or analgesia/pain disorder (Paragraph [0017]; Figure 5), the computing device comprising: 
A communication network (Figure 5, 530),
One or more processors (Figure 5, 510),
A non-transitory computer-readable memory coupled to the one or more processors and storing thereon instruction (Figure 5, 525; Paragraph [0326] on page 30) that cause the computing device to (Paragraph [0327]):
Obtain a biological sample of a patient (Paragraph [0006]; Figure 1, 110);
Analyze the biological sample (Paragraph [0006]) using SNP genotyping (Paragraph [0109]);
determine a pharmacogenomic network representation for a drug gene set for the patient, one of which is valproic acid, an NMDAR antagonist (Figure 3, 330; Claim 8);
compare this pharmacogenomic network to the pharmacogenomic information from a reference database (Figure 1, 130; Figure 3, 330; Paragraph [0093]; Claim 9);
determine to administer valproic acid to the patient based on the comparison (Paragraph [0008]; Claim 8); and
cause the valproic acid to be administered to the patient (Paragraph [0008]).

Regarding claim 5, Zhu et al. teaches the computing device of claim 1, wherein the instructions further cause the device to determine a dosage of the valproic acid for administering to the patient (Paragraph [0237], and administer the determined dosage (Paragraph [0008]).

Regarding claim 8, Zhu et al. teaches the computing device of claim 1, wherein the drug pharmacogenomic network for the drug from the reference database is a panel of genes including genes of the ketamine pharmacogenomic network such as DRD2, HTR2A, CYP2A6, CYP2B6, and CYP3A4 (Claim 14, Claim 20).

Regarding claim 9, Zhu et al. teaches a method for treating a patient suffering from neuropsychiatric disorders (Abstract), the method comprising:
Obtaining a biological sample of a patient (Paragraph [0006]; Figure 1, 110);
Analyzing or having analyzed the biological sample (Paragraph [0006]) by RNA sequencing or expression microarray analysis in the form of northern blots, PCR and RT-PCR, cDNA microarray hybridization analysis, serial analysis of gene expression, massively parallel signature sequencing, and sequencing-by-synthesis, which are all well known in the art (Paragraph [0007]);
determining a pharmacogenomic network representation for a drug gene set for the drugs, including valproic acid, for the patient (Figure 3, 330; Claim 8);
comparing this pharmacogenomic network to the pharmacogenomic information from a reference database (Figure 1, 130; Figure 3, 330; Paragraph [0093]; Claim 9);
determining to administer valproic acid to the patient based on the comparison (Claim 8); and
administering the valproic acid to the patient (Paragraph [0008]).

Regarding claim 13, Zhu et al. teaches the method of claim 9, further comprising determining a dosage of the valproic acid for administering to the patient (Paragraph [0237], and administering the determined dosage (Paragraph [0008]).

Regarding claim 16, Zhu et al. teaches the method of claim 9, wherein the drug pharmacogenomic network for the drug from the reference database is a panel of genes including genes of the ketamine pharmacogenomic network such as DRD2, HTR2A, CYP2A6, CYP2B6, and CYP3A4 (Claim 14, Claim 20).

Regarding claim 17, Zhu et al. teaches the method of claim 16, wherein the reference network of genes includes a drug pharmacodynamic efficacy sub-network including genes such as DRD2, HTR2A, and SLC6A2 (Paragraph [0197]; Claim 20)

Regarding claim 18, Zhu et al. teaches the method of claim 16, wherein the reference network of genes includes a drug pharmacodynamic adverse events sub-network including the gene ATF7IP2 (Paragraph [0212]).

Regarding claim 19, Zhu et al. teaches the method of claim 16, wherein the reference network of genes includes genes from a pharmacokinetic enzymes and hormones sub-network such as CYP2A6 and CYP3A4 (Claim 14).

Claim Rejections - 35 USC § 103
14. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18. Claims 1-5, 8-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Vialou et al. (“Epigenetic Mechanisms of Depression and Antidepressants Action”, Annu Rev Pharmacol Toxicol. 2013;53:59-87.).

The claims are directed at a computing device and method to determine a drug to administer to a patient suffering from a neuropsychiatric, neurological, or pain disorder. In some embodiments, determining to administer the drug involves combining a calculated score for the comparison between the patient genotype and a reference.

Regarding claim 2, the claim is directed at the electronic device performing a comparison of the patient drug networks and the reference network. Zhu et al. teaches the computing device of claim 1, wherein the pharmacogenomic network representation for the drug gene set for drugs, including valproic acid, includes a patient drug efficacy network, an adverse remodeling network, a pharmacokinetic hormone and enzyme network (Paragraph [0004]; Paragraph [0122]), and the reference drug network including a drug efficacy network, an adverse event network, a pharmacokinetic hormone and enzyme network. Zhu et al. also teaches comparing the network of the patient to the reference network by assigning a score to patient drug efficacy and assigning a score patient potential adverse events (Paragraph [0092]).
Zhu et al. does not teach the network representation for the patient or from the reference including a chromatin remodeling sub-network.
Vialou et al. teaches advances in understanding epigenetic regulation of stress-related disorders. In regards to the claim, Vialou et al. teaches that environmental events and behavioral experience induce epigenetic changes at particular loci that shape neuronal plasticity and function, and thus behavior. Vialou et al. also teaches that aberrations in chromatin remodeling contribute to depression and other stress-related disorders such as PTSD and anxiety (Abstract, line 8). Therapeutic effects of antidepressant medications may be achieved thereby partly by epigenetic mechanisms (Abstract, line 9). Finally, Vialou et al. teaches that a path forward for antidepressant drug discovery is to mimic the chromatin change mechanisms found in naturally resilient individuals (page 9, paragraph 1) and that studying chromatin modification is important to understanding antidepressant response  (page 15, Conclusion, paragraph 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated analyzing the chromatin remodeling network of a patient to the device of Zhu et al. because doing so is important to understand a patient’s response to antidepressants and contributions to other mental disorders (page 15, Conclusions, paragraph 1), as recognized by Vialou et al.

Regarding claim 3, the claim is directed at the device determining to administer the drug based on a score threshold. Zhu et al. teaches the electronic device of claims 1 and 2 in view of Vialou et al. In regards to claim 3, Zhu et al. also teaches the computing device determining to administer the valproic acid, and many other medications, when the second score is below a threshold (Paragraphs [0093] and [0094]).

Regarding claim 4, the claim is directed at the computing device combining the scores of claim 2. Zhu et al. teaches the device of claim 3 in view of Vialou et al. In regards to claim 4, Zhu et al. also teaches aggregating the scores and choosing to administer the drug with the score that is highest above the negative threshold (Paragraphs [0093] and [0094]).

Regarding claim 10, the claim is at performing a comparison of the patient drug networks and the reference network. Zhu et al. teaches the method of claim 9, wherein the pharmacogenomic network representation for the drug gene set for drugs, including valproic acid, includes a patient drug efficacy network, an adverse remodeling network, a pharmacokinetic hormone and enzyme network (Paragraph [0004] and evident by analysis done in Paragraph [0122]), and the reference drug network including a drug efficacy network, an adverse event network, a pharmacokinetic hormone and enzyme network. Zhu et al. also teaches comparing the network of the patient to the reference network by assigning a score to patient drug efficacy and assigning a score patient potential adverse events (Paragraphs [0092]).
Zhu et al. does not teach the network representation for the patient or from the reference including a chromatin remodeling sub-network.
Vialou et al. teaches that environmental events and behavioral experience induce epigenetic changes at particular loci that shape neuronal plasticity and function, and thus behavior. Vialou et al. also teaches that aberrations in chromatin remodeling contribute to depression and other stress-related disorders such as PTSD and anxiety (Abstract, line 8). Therapeutic effects of antidepressant medications may be achieved thereby partly by epigenetic mechanisms (Abstract, line 9). Finally, Vialou et al. teaches that a path forward for antidepressant drug discovery is to mimic the chromatin change mechanisms found in naturally resilient individuals (page 9, paragraph 1) and that studying chromatin modification is important to understanding antidepressant response  (page 15, Conclusion, paragraph 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated analyzing the chromatin remodeling network of a patient to the method of Zhu et al. because doing so is important to understand a patient’s response to antidepressants and contributions to other mental disorders (page 15, Conclusions, paragraph 1), as recognized by Vialou et al.

Regarding claim 11, the claim is directed at determining to administer the drug based on a score threshold. Zhu et al. teaches the method of claims 9 and 10 in view of Vialou et al. In regards to claim 11, Zhu et al. also teaches determining to administer the valproic acid, and many other medications, when the second score is below a threshold (Paragraphs [0093] and [0094]).

Regarding claim 12, the claim is directed at combining the scores of claim 10 and thus determining to administer the drug. Zhu et al. teaches the method of claim 11 in view of Vialou et al. In regards to claim 12, Zhu et al. also teaches aggregating the scores and choosing to administer the drug with the score that is highest above the negative threshold (Paragraphs [0093] and [0094]).

19. Claims 1, 5-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of Larson et al. (US 2005/0048666 A1, published March 3, 2005).

The claims are directed at a computing device and method to determine a drug to administer to a patient suffering from a neuropsychiatric, neurological, or pain disorder. In some embodiments, determining to administer the drug involves performing a regression based on patient characteristics or analyzing metabolites in a sample for possible drug-drug interaction.

Regarding claim 6, the claim is directed at the computing device determining the dosage of the drug based on different characteristics of the patient. Zhu et al. teaches the device of claims 1 and 5. 
Zhu et al. does not teach using a regression model to determine dosage based on a combination of two or more: sex of the patient, age of the patient, whether the patient smokes, ethnicity of the patient, height of the patient, weight of the patient, and mental illness history of the patient.
Larson et al. teaches a method and device for monitoring medication usage by quantifying metabolites in a biological sample and comparing that concentration against a reference metabolite. In regards to claim 6, Larson et al. teaches using a regression model of data including age, sex, weight, and height to approximate drug dosage of a patient (Paragraph [0089]). Using this regression allows one to know the appropriate amount of medication for a patient so that the patient’s medication history can also be better understood (Paragraph [0089]). It also allows a clinician to verify patient medication (Paragraph [0009]) which is important for understand drug-drug interaction. Using a regression allows the dosage prediction to occur (Paragraph [0039]) and using a regression model is a technique that is well used in Biology and Bioinformatics.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated performing a regression model using characteristics such as sex, age, weight, and height to estimate dosage to the device of Zhu et al. because doing so is a common and well known technique in the art that would allow a clinician to get a dosage prediction that will also allow for better verification of medication use and analysis of drug interactions, as recognized by Larson et al.

Regarding claim 7, the claim is directed at the computing device of claim 5 that also analyzes a biological sample for metabolites to determine pre-existing medications. Zhu et al. teaches the device of claim 5. In regards to claim 7, Zhu et al. teaches the device obtaining clinical data for the patient (Figure 3, 320). Zhu et al. also teaches determining to administer a drug, such as valproic acid based on drug-gene interaction (Figure 3) and drug-drug interactions (Paragraph [0117] and Paragraph [0344]).
Zhu et al. does not teach analyzing the biological sample using pharmacometabolomics to determine pre-existing medications and metabolites of the pre-existing medication in the patient.
Larson et al. teaches a device for quantifying metabolites of an existing drug in a biological sample (Claim 6) in order to determine how much of a drug is present in a patient’s system (Paragraphs [0012] and [0013]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a device with the ability to quantify metabolites in a biological system to the device of Zhu et al. because doing so improves the clinical accuracy of protocols used in testing biological samples to find drugs existing in the patient’s system (Paragraph [0010], Paragraph [0003]), as recognized by Larson et al.
Regarding claim 14, the claim is directed at the method of determining a drug dosage based on different patient characteristics. Zhu et al. teaches the method of claim 9 and 13.
Zhu et al. does not teach using a regression model to determine dosage based on a combination of two or more: sex of the patient, age of the patient, whether the patient smokes, ethnicity of the patient, height of the patient, weight of the patient, and mental illness history of the patient.
Larson et al. teaches using a regression model of data including age, sex, weight, and height to approximate drug dosage of a patient (Paragraph [0089]). Using this regression allows one to know the appropriate amount of medication for a patient so that the patient’s medication history can also be better understood (Paragraph [0089]). It also allows a clinician to verify patient medication (Paragraph [0009]) which is important for understand drug-drug interaction. Using a regression allows the dosage prediction to occur (Paragraph [0039]) and using a regression model is a technique that is well used in Biology and Bioinformatics.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated performing a regression model using characteristics such as sex, age, weight, and height to estimate dosage to the method of Zhu et al. because doing so is a common and well known technique in the art that would allow a clinician to get a dosage prediction that will also allow for better verification of medication use and analysis of drug interactions, as recognized by Larson et al.

Regarding claim 15, the claim is directed at the method of claim 13 that further comprises analyzing a biological sample for metabolites to determine pre-existing medications. Zhu et al. teaches the method of claim 13. In regards to claim 15, Zhu et al. teaches the method including obtaining clinical data for the patient (Figure 3, 320). Zhu et al. also teaches determining to administer a drug, such as valproic acid based on drug-gene interaction (Figure 3) and drug-drug interactions (Paragraph [0117] and Paragraph [0344]).
Zhu et al. does not teach analyzing the biological sample using pharmacometabolomics to determine pre-existing medications and metabolites of the pre-existing medication in the patient.
Larson et al. teaches a method for quantifying metabolites of an existing drug in a biological sample in order to determine how much of a drug is present in a patient’s system (Paragraph [0032]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated quantifying metabolites in a biological system to the method of Zhu et al. because doing so improves the clinical accuracy of protocols used in testing biological samples to find drugs existing in the patient’s system (Paragraph [0010], Paragraph [0003]), as recognized by Larson et al.

Double Patenting
20. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21. Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/482,135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed NMDAR antagonists, GLRB modulators, and AMPAR agonists are acting as psychotropic drugs.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
22. Following is a summary of the statuses of all pending claims:
Claims 1-19 are rejected
Claims 2, 8, 9, 16, 17 are objected to
No claims are allowed

23. Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIE A NEULEN whose telephone number is (571)272-7543. The examiner can normally be reached Monday through Friday 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.A.N./Examiner, Art Unit 4182                                                                                                                                                                                                        
/TRACY LIU/Primary Examiner, Art Unit 1612